Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	During a telephone conversation with Stacy Marshall (on behalf of John Salazar) on 20 May 2022 a provisional election was made without traverse to prosecute the invention of Group, claims 1-8 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-8 and 17-20, drawn to an invention including receiving an input at a generator neural network trained for generating map item positions, the input comprising: map data comprising one or more channels of position information for at least a region of the virtual map, said one or more channels including at least one channel comprising road position information for the region; and a latent vector encoding a selection of a placement configuration; generating, with the generator neural network, a probability of placing a map item for each subregion of a plurality of subregions of the region of the virtual map; and generating position data of map items for placement on the virtual map using the probability for each subregion.
II.	Claims 9-16, drawn to an invention including receiving one or more training examples, each training example comprising: (i) map data, comprising one or more channels of position information for a region, (ii) a latent vector, and (iii) at least one ground truth placement of map items; for each training example of the one or more training examples: generating, with the generator neural network, a generated placement of map items for the training example, comprising processing the map data and the latent vector of the training example; determining, with a discriminator neural network, an estimated probability of the generated placement of map items being a generated placement of map items or a ground truth placement of map items, comprising processing: (i) the generated placement of map items (ii) the map data of the training example, and (iii) the latent vector of the training example; and updating parameters of the generator neural network, comprising: determining an adversarial loss using the estimated probability; and updating the parameters of the generator neural network in dependence on the adversarial loss.

The inventions are distinct, each from the other because of the following reasons:

3.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as generating a probability of placing a map item for each subregion of a plurality of subregions of the region of the virtual map; and/or generating position data of map items for placement on the virtual map using the probability for each subregion.  Subcombination II also has separate utility such as updating the parameters of the generator neural network in dependence on the adversarial loss. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


EXAMINER’S AMENDMENT
5.	     This application contains claims drawn to an invention non-elected without traverse. The non-elected claims 9-16 are hereby cancelled.  


Allowable Subject Matter
6.	Claims 1-8 and 17-20 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed steps of: receiving an input at a generator neural network trained for generating map item positions, the input comprising: map data comprising one or more channels of position information for at least a region of the virtual map, said one or more channels including at least one channel comprising road position information for the region; and a latent vector encoding a selection of a placement configuration; and generating, with the generator neural network, a probability of placing a map item for each subregion of a plurality of subregions of the region of the virtual map, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shelley Chen/
Patent Examiner
Art Unit 3667
May 21, 2022